DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 12/17/2020 for application 16131706.  Claim 10 is canceled by Applicant.  Claim 21 is newly presented by Applicant.  Claims 1-9 & 11-21 are pending.  Claims 12-18 were previously withdrawn from consideration.

Election/Restrictions
Claims 1 & 19 are allowable in view of applicant’s amendments and the examiner’s amendment below. The restriction requirement, as set forth in the Office action mailed on 4/1/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/1/2020 is withdrawn.  Claims 12-18, directed to a method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim per the examiner’s amendment below. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered.

Applicant’s argument concerning the rejection of claim 1 under 35 U.S.C. 102(a)(1) over Razak is persuasive in view of Applicant’s amendment to the claim.
Applicant’s argument concerning the rejection of claim 19 under 35 U.S.C. 102(a)(1) over Razak is moot in view of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Wright on 3/23/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A gas turbine engine system comprising: 
a gas turbine engine comprising: 
a compressor section comprising: 
a low pressure compressor configured to compress an inlet air flow to produce a first compressed air flow; 
a high pressure compressor fluidly coupled to the low pressure compressor and configured to compress the first compressed air flow to produce a second compressed air flow; 
a combustor fluidly connected to an outlet of the high pressure compressor and configured to combust a mixture of the second compressed air flow and a gaseous fuel, the gaseous fuel being at a first pressure, to produce a combustion gas flow; 
a turbine fluidly coupled to the combustor and configured to extract energy from expansion of the combustion gas flow to produce an exhaust gas flow; and 

a fuel turbine system comprising: 
a multi-stage fuel turbine fluidly coupled to the heat exchange system and the combustorand configured to extract energy from expansion of the gaseous fuel at the second pressure, configured to extract fuel, before a final turbine stage of the multi-stage fuel turbine, a fuel pressure at a final outlet of the multi-stage fuel turbine, wherein the fuel turbine system is configured to mix fuel from the interstage discharge outlet and the final outlet to produce the gaseous fuel at the first pressure and supply the gaseous fuel at the first pressure to the combustor; and 
a fuel pump fluidly coupled to the heat exchange system and configured to be driven by the multi-stage fuel turbine.  

8. - - CANCELED - -

9.  The gas turbine engine system of claim [[8]] 1, wherein the fuel turbine system further comprises a combination motor/generator mechanically coupled to a rotor shaft of the multi-stage fuel turbine and configured to be driven by the multi-stage fuel turbine.  

12.  A method of operating a gas turbine engine system, the gas turbine engine system comprising a gas turbine engine, the gas turbine engine comprising a compressor section, the compressor section comprising a low pressure compressor and a high pressure compressor, the low pressure compressor configured to compress an inlet air flow to produce a first compressed air flow, the high pressure compressor fluidly coupled to the low pressure compressor and configured to compress the first compressed air flow to produce a second compressed air flow, the gas turbine engine further comprising a combustor fluidly connected to an outlet of the high pressure compressor and configured to combust a mixture of the second compressed air flow and a gaseous fuel, the gaseous fuel being at a first pressure, to produce a combustion gas flow, the gas turbine engine further comprising a turbine fluidly coupled to the combustor and configured to extract energy from expansion of the combustion gas flow to produce an exhaust gas flow, the gas turbine engine further comprising an engine heat exchange system configured to transfer thermal energy from the first compressed air flow and the exhaust gas flow to a fuel to produce the gaseous fuel at a second pressure greater than the first pressure, the gas turbine engine system further comprising a fuel turbine system, the fuel system comprising a multi-stage fuel turbine fluidly coupled to the engine heat exchange system and the combustor and configured to extract energy from expansion of the gaseous fuel at the second pressure, wherein the multi-stage fuel turbine comprises an interstage discharge outlet configured to extract fuel, before a final turbine stage of the multi-stage fuel turbine, at a higher pressure than a fuel pressure at a final outlet of the multi-stage fuel turbine, wherein the fuel turbine system is configured to mix fuel from the interstage discharge outlet and the final outlet to produce the gaseous fuel at the first pressure and supply the gaseous fuel at the first pressure to the combustor, the fuel turbine system further comprising a fuel pump fluidly coupled to the engine heat exchange system and configured to be driven by the multi-stage fuel turbine, the method comprising: 
compressing, with the low pressure compressor, [[an]] the inlet air flow to produce [[a]] the first compressed air flow; 
cooling the first compressed air flow [[via]] in an intercooler heat exchange system of the engine heat exchange system to produce a cooled compressed air flow, wherein [[the]] cooling the first compressed air flow from the first compressed air flow to a liquid fuel to produce the gaseous fuel; 
compressing, with the high pressure compressor, the cooled compressed air flow to produce [[a]] the second compressed air flow; 
extracting energy from expansion of [[a]] the gaseous fuel through [[a]] the multi-stage fuel turbine decreases a pressure of the gaseous fuel to a pressure greater than a pressure of the second compressed air flow;
the interstage discharge outlet upstream of a final turbine stage of the multi-stage fuel turbine; 
combusting [[a]] the mixture of the gaseous fuel, the gaseous fuel being at the first pressure, the combustor 
pumping the liquid fuel to the intercooler heat exchange system via [[a]] the pump, the pump being driven by the multi-stage fuel turbine.  

13.  The method of claim 12, further comprising providing from the intercooler heat exchange system to an exhaust heat exchange system of the engine heat exchange system, and gaseous fuel in the exchange 

14.  The method of claim 13, wherein transferring thermal energy to the gaseous fuel gaseous 

15.  The method of claim 14, wherein transferring thermal energy from the first compressed air flow to the liquid fuel to produce the gaseous fuel comprises pumping the liquid fuel through an intercooler of the intercooler heat exchange system, wherein the intercooler is disposed in a flow path of the first compressed air flow.  

16.  The method of claim 14, wherein transferring thermal energy from the first compressed air flow to the liquid fuel to produce the gaseous fuel comprises: 
pumping the liquid fuel through an intermediate intercooler heat exchanger of the intercooler heat exchange system; 
an intercooler of the intercooler heat exchange system and the intermediate intercooler heat exchanger; 
transferring thermal energy from the first compressed air flow to the first working fluid; and 
transferring thermal energy from the first working fluid to the liquid fuel to produce the gaseous fuel.  

17.  The method of claim 16, [[and]] further comprising: 
pumping the gaseous fuel of the exhaust heat exchange system;
pumping a second working fluid through [[the]] each of a first exhaust heat exchanger of the exhaust heat exchange system and the intermediate exhaust heat exchanger; 
transferring thermal energy from the exhaust gas to the second working fluid; and 
transferring thermal energy from the second working fluid to the gaseous fuel received from the intermediate intercooler heat exchanger.  

18.  The method of claim 12, [[and]] further comprising extracting power from the multi-stage fuel turbine via a combined motor/generator.  

19.  A gas turbine engine system comprising: 
a gas turbine engine, the gas turbine engine comprising a combustor configured to combust a mixture of air and a gaseous fuel; and
a fuel system configured to provide the gaseous fuel to the combustor, the fuel system comprising:
a heat exchange system configured to transfer heat to a liquid fuel to produce [[a]] the gaseous fuel at a second pressure; and
a fuel turbine system, comprising:
a multi-stage fuel turbine in fluid communication with the heat exchange system and configured to extract energy from expansion of the gaseous fuel at the second pressure, wherein the multi-stage fuel turbine comprises an interstage discharge outlet configured to extract fuel, before a final turbine stage of the multi-stage fuel turbine, a fuel pressure at a final outlet of the multi-stage fuel turbine; and 
a fuel pump in fluid communication with the heat exchange system and configured to deliver the liquid fuel to the heat exchange system, wherein the fuel pump is mechanically coupled to the multi-stage fuel turbine and configured to be driven by the multi-stage fuel turbine;
wherein the fuel system is configured to: 
mix fuel from the interstage discharge outlet and the final outlet to produce the gaseous fuel at the first pressure and at a first temperature, and
provide the gaseous fuel at the first pressure and at the first temperature to the combustor.  

20.  The gas turbine engine system of claim 19, wherein the heat exchange system comprises an intercooler of a compressor section of [[a]] the gas turbine engine, the intercooler configured to cool a compressed air flow

Allowable Subject Matter
Claims 1-7, 9, & 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art fails to teach, in combination with the other limitations of the claim, the fuel turbine system is configured to mix fuel from the interstage discharge outlet and the final outlet to produce the gaseous fuel at the first pressure and supply the gaseous fuel at the first pressure to the combustor and a heat exchange system configured to transfer thermal energy from the first compressed air flow and the exhaust gas flow to a fuel to produce the gaseous fuel at a second pressure greater than the first pressure.
Independent Claim 19, the prior art fails to teach, in combination with the other limitations of the claim, the fuel system is configured to: mix fuel from the interstage discharge outlet and the final outlet to produce the gaseous fuel at the first pressure and at a first temperature, and provide the gaseous fuel at the first pressure and at the first temperature to the combustor.
The closest prior art is Razak, as applied in the non-final rejection mailed 9/17/2020, and Amir 20130160486.  Razak generally teaches the gas turbine engine but fails to teach the multi-stage fuel turbine with the interstage discharge outlet and the final outlet, as claimed.  Amir teaches vaporizing LNG (Fig. 7F) in a heat exchanger (60A) and supplying a portion of the vaporized LNG to storage (or to line) and expanding a portion of the vaporized LNG in a turbine (75A) with an interstage discharge outlet and a final outlet (see Fig. 7F).    The claimed apparatus must be capable of supplying gaseous fuel to the combustor is at a first pressure, the first pressure resulting from the mixture of the gaseous fuel from the interstage discharge outlet and the final outlet.  Amir’s vaporized fuel is not provided to a combustor and would not be capable of operating as claimed because the heat exchangers 33A and 34A condense the natural gas into liquid form by direct contact with LNG.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741